In an action to foreclose a mortgage, the defendant William J. Frew, Jr., appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), entered May 12,1995, which granted the plaintiff’s motion for summary judgment.
Ordered that the order is affirmed, with costs.
Under these circumstances, where the plaintiff clearly rejected the offer of the defendant William J. Frew, Jr., to transfer the deed to certain mortgaged property as a means of satisfying the indebtedness thereon, there exist no triable issues of fact as to whether the plaintiff was entitled to foreclose the mortgage (cf., Sanders & Assocs. v Roth, 140 AD2d 513). Sullivan, J. P., Copertino, Santucci and Goldstein, JJ., concur.